Judgment unanimously modified on the law and facts, as follows: insofar as the judgment awards the sum of $8,750 and interest to claimant it is reversed and the claim therefor is dismissed, and, as so modified, judgment affirmed, without costs of these appeals to either party. Certain findings of fact disapproved and reversed and new findings made. Memorandum: The record fails to show that the delay because of strikes and labor difficulties resulted from the State of New York’s failure to co-ordinate the work of the various contractors or from any improper act or unreasonable failure to act on the part of the State. The award of $8,750 and interest because of such delay must be reversed and the claim therefor dismissed. (Cross appeals from that part of a judgment of the Court of Claims which makes an award to claimant on its second and third causes of action, for alleged delay caused by a labor strike.) Present — Williams, P. J., Bastow, Halpern, MeClusky and Henry, JJ.